        Case 1:19-cv-03640-KBJ Document 88-1 Filed 08/16/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                         )
 Las Americas Immigrant Advocacy         )
 Center., et al.,                        )
                                         )
               Plaintiffs,               )      Civil Action No. 1:19-cv-3640-KBJ
                                         )
 v.                                      )
                                         )
 Chad Wolf, et al.,                      )
                                         )
               Defendants.               )
                                         )

 ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF
   TIME TO RESPOND TO PLAINTIFFS’ MOTION FOR RECONSIDERATION

       The Court GRANTS Defendants’ Unopposed Motion for Extension of Time to Respond

to Plaintiffs’ Motion for Reconsideration. Defendants’ deadline to respond to the motion is

extended until November 15, 2021.

       IT IS SO ORDERED.



DATED: _____________________                     ______________________________
                                                 United States District Judge
